Citation Nr: 1024844	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
plantar fasciitis of both feet.  

2.  Entitlement to an initial rating in excess of 10 percent for 
polycystic ovarian syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to February 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In May 2010, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is currently service-connected for plantar fasciitis 
of both feet and for polycystic ovarian syndrome, each of which 
is evaluated as 10 percent disabling, effective from November 9, 
2006.  

The record shows that the Veteran was last afforded a VA 
examination for both these service-connected disabilities in May 
2007.  At the examination in connection with her bilateral 
plantar fasciitis, the Veteran complained of discomfort in both 
feet, with increased pain in her right foot and residual pain in 
her heels which is aggravated by prolonged walking or standing.  
She wore night splints which provide her with partial relief.  

At the May 2010 hearing, the Veteran testified that the 
tenderness in her feet had increased to the point where even 
wearing certain shoes hurt her feet.  She stated that she is 
constantly in pain and has been provided with orthopedic inserts, 
a sleeping boot to wear at night, and cortisone shots in her heel 
for treatment of the pain.  With respect to how the plantar 
fasciitis has affected her daily life, the Veteran explained that 
she experiences difficulty standing for long periods of time and 
walking long distances on the hard concrete surface at her place 
of employment.  She further explained that the pain in her feet 
keeps her from being able to participate in recreational 
activities with her daughter.  See May 2010 hearing transcript.  

Further, at the May 2007 VA examination conducted in connection 
with the Veteran's polycystic ovarian syndrome, the physician 
prescribed her with the medication Metformin.  During the recent 
hearing, the Veteran maintained that the treatment that she has 
received for this illness has not been effective in helping her 
control her weight.  In addition, she asserts that the medication 
has caused her to suffer a miscarriage and could prevent her from 
being able to conceive in the future.  

Also at the recent hearing, the Veteran, through her 
representative, noted that the last VA examinations conducted in 
connection with these service-connected disabilities had been 
completed three years ago.  The representative requested new VA 
examinations to determine the current level of disability for 
each of these conditions.  

Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
In addition, the duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the Veteran's contentions that the tenderness in her 
feet has increased to the point where she has difficulty wearing 
certain shoes, and that she has suffered a miscarriage as a 
result of the prescribed medication for her polycystic ovarian 
syndrome, and given that the last VA examinations in connection 
with these service-connected disabilities were conducted over 
three years ago, the Board finds that the Veteran should be 
afforded a contemporaneous VA examination to assess the current 
nature, extent and severity of the plantar fasciitis of both feet 
as well as her polycystic ovarian syndrome.  See also Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007).  

In addition, ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.	Request records of relevant treatment 
(pertaining to the disabilities on appeal) 
received since July 2008 at the VA Medical 
Center in Temple, Texas.  Copies of such 
records which are available should be 
associated with the claims folder.  

2.	Then, accord the Veteran appropriate VA 
examinations to determine the current 
severity and manifestations of her 
service-connected bilateral plantar 
fasciitis and her service-connected 
polycystic ovarian syndrome.  The claims 
folder must be made available to the 
examiners in conjunction with the 
examinations.  All indicated studies 
should be conducted.  All pertinent 
pathology found on examinations should be 
noted in the examination reports.  

With regard to the Veteran's bilateral 
plantar fasciitis in particular, the 
examiner should discuss the presence 
(including degree) or absence of deformity 
(including pronation, abduction, etc.), 
pain or tenderness on manipulation and 
use, indication of swelling on use, 
characteristic callosities, inward 
displacement, and spasm of the tendo 
achillis on manipulation.  Also, the 
examiner should note whether the Veteran's 
symptoms improve with orthopedic shoes or 
appliances.  

With regard to the service-connected 
polycystic ovarian syndrome, the examiner 
should state whether the Veteran's 
symptoms pertaining to this disorder are, 
or are not, controlled by continuous 
treatment.  

In addition, the examiners should also 
address the impact of the service-
connected bilateral plantar fasciitis and 
the service-connected polycystic ovarian 
syndrome on the Veteran's occupational 
functioning (regardless of her age).  

A complete rationale for all opinions 
expressed must be provided.  

3.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
an initial increased disability ratings 
for the service-connected bilateral 
plantar fasciitis and the 
service-connected polycystic ovarian 
syndrome.  If the decisions remain in any 
way adverse to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claims.  
38 C.F.R. § 3.655 (2009).  She has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


